Stephens, J.
The bill of exceptions contains the history of the case, the judgment of the superior court overruling a certiorari, a statement that the bill of exceptions is presented for certification and that it prays for certification, and a specification of the alleged material portions of the record, but contains no assignment of error. It therefore presents no question for this court’s consideration, and the writ of error must be dismissed. Civil Code (1910), § 6140; Williams v. Augusta Southern R. Co., 98 Ga. 392 (25 S. E. 557) ; Winn v. State, 124 Ga. 811 (53 S. E. 318).

Writ of error dismissed.


Jenkins, P. J., and Bell, J., concur.